***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***




                                                               Electronically Filed
                                                               Supreme Court
                                                               SCWC-XX-XXXXXXX
                                                               23-DEC-2020
                                                               08:17 AM
                                                               Dkt. 13 OP


            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI

                                 ---o0o---


                            STATE OF HAWAIʻI,
                     Respondent/Plaintiff-Appellee,

                                     vs.

                            WELDEN MANUEL,
                    Petitioner/Defendant-Appellant.


                              SCWC-XX-XXXXXXX

          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CR. NO. 1CPC-XX-XXXXXXX)

                            DECEMBER 23, 2020

      RECKTENWALD, C.J., NAKAYAMA, McKENNA, AND WILSON, JJ.1

                 OPINION OF THE COURT BY NAKAYAMA, J.

           Petitioner/Defendant-Appellant Welden Manuel was

charged with Assault in the Second Degree after he stabbed

complaining witness Lianel Dison (Dison) in the chest during an

altercation in Honolulu on October 13, 2017.


1     Associate Justice Richard W. Pollack, who was a member of the court
when the oral argument was held, retired from the bench on June 30, 2020.
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


          At trial, Dison and several Honolulu Police Department

(HPD) officers testified; Manuel did not.         At the close of

trial, the circuit court instructed the jury on assault in the

second and third degrees.      The circuit court also gave the jury

an assault in the third degree by mutual affray (Mutual Affray)

instruction.   Neither party requested any other instruction.

The jury convicted Manuel of second-degree assault.

          In his application for writ of certiorari, Manuel

asserts that Reckless Endangering in the Second Degree is an

included offense of assault in the second degree, and that there

was a rational basis in the evidence to acquit him of assault in

the second degree and to convict him of reckless endangering in

the second degree instead.      Therefore, Manuel claims that the

circuit court was required to instruct the jury on reckless

endangering in the second degree.

          We agree.     Because we hold that reckless endangering

in the second degree is an included offense of assault in the

second degree and, under the circumstances of this case, there

was a rational basis in the evidence to acquit Manuel of assault

in the second degree and convict him of reckless endangering in

the second degree, the circuit court here was required to

instruct the jury on second-degree reckless endangering under

Hawaiʻi Revised Statutes (HRS) § 707-711(1)(d).          We vacate the

ICA’s Judgment on Appeal which affirmed Manuel’s Judgment of


                                     2
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


Conviction and Sentence and remand to the circuit court for a

new trial.

                              I.    BACKGROUND

           On October 16, 2017, the State charged Manuel with

Assault in the Second Degree, in violation of HRS § 707-

711(1)(d).2

A.   Trial

           Trial began on February 27, 2018.3         During opening

statements, the State asserted that Manuel had been drinking on

the night of the altercation, Manuel instigated the attack, and

Dison did not fight back.       During the defense’s opening

statement, Manuel’s attorney presented the theory that Manuel

was not guilty of second-degree assault because he acted in

self-defense.

     1.    Dison’s Testimony

           Dison testified that on the night of October 13, 2017,

he was at Pier 38 preparing to leave on a fishing trip.             Dison

explained that while he was walking to the fishing boat, he saw



2    HRS § 707-711(1)(d) (2015) provides,

           Assault in the second degree. (1) A person commits the
           offense of assault in the second degree if:

              . . . .

              (d) The person intentionally or knowingly causes bodily
                  injury to another with a dangerous instrument[.]

3    The Honorable Karen T. Nakasone presided.



                                      3
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


Manuel pass by on a bike.      Although Dison and Manuel were close

at the time, Dison attempted to hide from Manuel because he

wanted to get on the boat.      However, Manuel saw Dison and called

him over.

            Instead of proceeding to the boat, Dison followed

Manuel to a dark restroom area on the pier.          Although the area

was dark, Dison stated that he saw Manuel had bloodshot eyes.

Dison also claimed that Manuel slurred his speech and smelled of

alcohol.    There, Manuel asked Dison, “why I do that[,]” to which

he responded “Did what?”      Dison explained that he did not know

what Manuel was talking about and decided to leave.           However, as

Dison tried to walk away, Manuel hit him on the head.

            After being hit in the head, Dison claimed that he

turned around, saw Manuel open a folding knife with a three-inch

blade, and heard the blade click into place.          Dison testified

that Manuel then stabbed him in the left side of his chest.

Dison claimed that after the stabbing, Manuel said, “That’s what

you get,” and tried to leave on his bike.         However, Dison ran

after Manuel, grabbed the bike, and tried to pull it away from

Manuel.

            Dison testified that he and Manuel struggled to gain

control of the bike, during which time Manuel sliced Dison’s

right arm with the knife.      Dison claimed that he then let go of

the bike and yelled for someone to call 911.


                                     4
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


           During cross-examination, Dison asserted that he had

not been drinking on the night of the incident.           Additionally,

Dison admitted that he did not tell the detectives that he had

heard the blade click into place or that Manuel told him,

“That’s what you get.”

     2.    Officer Darrin Lum’s Testimony

           HPD Officer Darrin Lum (Officer Lum) responded to the

call at Pier 38.     Officer Lum testified that Dison was going in

and out of consciousness, and was not able to answer all of his

questions.    Officer Lum believed Dison was intoxicated because

he could smell an odor of alcohol emanating from Dison.4              Officer

Lum observed Dison’s chest wound to be around 1.5 inches long

and 0.5 inches wide.      Officer Lum stated that he did not see

anyone else in the area.

     3.    Officer Bryce Hamamoto’s Testimony

           HPD Officer Bryce Hamamoto (Officer Hamamoto) arrived

at the scene and noticed that Dison was bleeding and had

injuries to his arm and a stab wound to his chest.            Dison

appeared to be coherent but in a lot of pain.           Officer Hamamoto

was assigned to search for suspects.         Officer Hamamoto

eventually located Manuel near Kewalo Basin near a fishing boat



4     HPD Officer Jon Ishikawa (Officer Ishikawa) also responded to the call
for assistance. Officer Ishikawa testified that he believed Dison was
intoxicated because his speech was slurred and his eyes were glassy.



                                      5
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


called “Ping Tan.”     Officer Hamamoto observed that Manuel

appeared to have been drinking.

    4.    Officer Arllen Laufasa’s Testimony

          Officer Arllen Laufasa (Officer Laufasa) was also

present when the officers located Manuel on the night of the

altercation.    Officer Laufasa testified that he searched Manuel

and recovered a red rag and a black folding knife from Manuel’s

pocket.   The knife’s blade was three- to four-inches long and

matched the description Dison had provided of the weapon used in

the stabbing.     The State submitted the knife into evidence as

State’s Exhibit 29.

    5.    Detective Eric Lalau’s Testimony

          HPD Detective Eric Lalau (Detective Lalau) was

assigned to investigate the stabbing of Dison.          Detective Lalau

met with Dison on the evening of the offense and observed that

Dison had a golf-ball-size bump on the back of his head and

wounds to his chest and right forearm.         Detective Lalau was

unable to locate any witnesses besides Dison who could identify

a suspect.     Detective Lalau testified that no surveillance video

footage of the stabbing was recovered.         Detective Lalau stated

that a knife with an approximately three-inch blade was

recovered.     Detective Lalau explained that he did not order DNA

testing for the knife because it did not appear to have blood on




                                     6
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


it, and that he was not able to conduct fingerprint testing on

the knife because it was taken from Manuel’s pocket.

     6.    The Defense

           After the State rested, Manuel moved for judgment of

acquittal, which the circuit court denied.          Manuel did not

testify at trial and did not call any witnesses to testify in

his defense.

B.   Jury Instructions, Verdict, and Sentencing

           On February 28, 2018, the circuit court and the

parties met to settle a portion of the jury instructions on the

record.   Manuel’s attorney requested that the circuit court

instruct the jury on assault in the third degree under HRS

§ 707-712(1)(a) and (b).5      The State objected to instruction on

any included offense of assault in the second degree.              Although

the circuit court itself proposed including an instruction on

third-degree assault, it deferred making a decision regarding

whether to include an instruction on assault in the third degree

to “see what comes out in the rest of the case.”            The circuit

court additionally proposed instructing the jury on Mutual

5    HRS § 707-712(1) (2015) provides,

           Assault in the third degree. (1) A person commits the
           offense of assault in the third degree if the person:

           (a) Intentionally, knowingly, or recklessly causes bodily
               injury to another person; or
           (b) Negligently causes bodily injury to another person with
               a dangerous instrument.




                                      7
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


Affray under HRS § 707-712(2).6          Defense counsel agreed to the

circuit court’s proposals.      However, the State objected.         When

the circuit court asked if either party wanted to propose any

other instructions, neither party requested that the circuit

court give a reckless endangering in the second degree

instruction.

          The circuit court subsequently instructed the jury on

the offenses of assault in the second degree, assault in the

third degree, and Mutual Affray.

          The assault in the second degree instruction read,

          A person commits the offense of Assault in the Second
          Degree if he intentionally or knowingly causes bodily
          injury to another person with a dangerous instrument.

          There are three material elements of the offense of Assault
          in the Second Degree, each of which the prosecution must
          prove beyond a reasonable doubt.

          These three elements are:

                1.     That, on or about October 13, 2017 in the City
                       and County of Honolulu, the Defendant caused
                       bodily injury to Lianel Dison; and

                2.     That the Defendant did so with a dangerous
                       instrument; and

                3.     That the Defendant did so intentionally or
                       knowingly.

The circuit court further instructed that “‘[b]odily injury’

means physical pain, illness, or any impairment of physical


6    HRS § 707-712(2) (2015) provides,

                (2) Assault in the third degree is a misdemeanor
          unless committed in a fight or scuffle entered into by
          mutual consent, in which case it is a petty misdemeanor.




                                      8
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


condition[,]” and that “‘[s]erious bodily injury’ means bodily

injury which creates a substantial risk of death or which causes

serious, permanent disfigurement, or protracted loss or

impairment of the function of any bodily member or organ.”

          The circuit court also instructed the jury on assault

in the third degree, HRS § 707-712(1)(b), and Mutual Affray,

HRS § 707-712(2).    The assault in the third degree instruction

read,

          A person commits the offense of Assault in the Third Degree
          if he negligently causes bodily injury to another person
          with a dangerous instrument.

          There are three material elements of the offense of Assault
          in the Third Degree, each of which the prosecution must
          prove beyond a reasonable doubt.

          These three elements are:

                1.    That, on or about October 13, 2017 in the City
                      and County of Honolulu, the Defendant caused
                      bodily injury to Lianel Dison; and

                2.    That the defendant did so with a dangerous
                      instrument; and

                3.    That the Defendant did so negligently.

          The instruction for Mutual Affray read,

          If you find that the prosecution has proven the offense of
          Assault in the Third Degree beyond a reasonable doubt, then
          you must also consider whether the fight or scuffle was
          entered into by mutual consent, whether expressly or by
          conduct.

          You must determine whether the prosecution has proven
          beyond a reasonable doubt that the fight or scuffle was not
          entered into by mutual consent. This determination must be
          unambiguous and is to be indicated by answering ‘Yes’ or
          ‘No’ on a special interrogatory that will be provided to
          you.




                                      9
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


            On March 1, 2018, the jury found Manuel guilty of

assault in the second degree.        On May 3, 2018, the circuit court

sentenced Manuel to an indeterminate term of five years’

incarceration.

C.   ICA Proceedings

            On May 18, 2018, Manuel filed a notice of appeal to

the ICA.    In his opening brief to the ICA, Manuel argued that

the circuit court erred when it failed to instruct the jury on

the misdemeanor offense of reckless endangering in the second

degree.    Manuel argued that second-degree reckless endangering

is an included offense of second-degree assault, and that “there

was a rational basis in the evidence to acquit [Manuel] of

assault in the second degree and convict him of reckless

endangering in the second degree.”         Therefore, Manuel contended,

the circuit court was required to instruct the jury on reckless

endangering in the second degree.

            In its answering brief, the State argued that second-

degree reckless endangering is not an included offense of

assault in the second degree because the conduct is not the

same.     In particular, the State asserted that second-degree

assault requires use of a dangerous instrument while reckless

endangering in the second degree does not.          Additionally, the

State averred that the results of the charges are not the same

because second-degree assault requires bodily injury whereas


                                     10
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


reckless endangering in the second degree requires serious

bodily injury or death.     The State further contended that even

if reckless endangering in the second degree is an included

offense, there was no rational basis in the record for

acquitting Manuel of second-degree assault and convicting him of

reckless endangering in the second degree.         The State argued

that Manuel’s conduct was clearly intentional or knowing, so

there was no evidence that Manuel had acted recklessly to

support a conviction for second-degree reckless endangering.

Manuel did not file a reply brief.

          The ICA entered a Summary Disposition Order on

April 18, 2019.    The ICA affirmed the circuit court’s Judgment

of Conviction and Sentence, and held that, pursuant to its

holding in State v. Magbulos, 141 Hawaiʻi 483, 413 P.3d 387 (App.

2018), there was “no reasonable possibility that the Circuit

Court’s failure to instruct on the lower-level reckless

endangering offense affected the outcome of this case.”

          The ICA therefore affirmed the circuit court’s

Judgment of Conviction and Sentence.        The ICA issued its

Judgment on Appeal on May 20, 2019.

          We hold that the ICA erred and remand this matter to

the circuit court.




                                    11
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


                         II.   STANDARD OF REVIEW

            Whether an offense is an included offense of another

is a question of law.      State v. Friedman, 93 Hawaiʻi 63, 68, 996

P.2d 268, 273 (2000).      The appellate courts review questions of

law de novo under the right/wrong standard of review.             Id.

                               III. DISCUSSION

A.   The circuit court erred in failing to instruct the jury on
     the elements of reckless endangering in the second degree.

            Manuel argues that the circuit court should have sua

sponte instructed the jury on reckless endangering in the second

degree, which, he asserts, is an included offense of assault in

the second degree.

            This court has held that “jury instructions on lesser-

included offenses must be given where there is a rational basis

in the evidence for a verdict acquitting the defendant of the

offense charged and convicting the defendant of the included

offense.”    State v. Flores, 131 Hawaiʻi 43, 51, 314 P.3d 120, 129

(2013) (citing State v. Stenger, 122 Hawaiʻi 271, 296, 226 P.3d

441, 466 (2010)).     However, this court does not notice errors

that were not raised before the circuit court unless this court

determines that plain error has been committed and substantial

rights have been affected thereby.         State v. Miller, 122 Hawaiʻi

92, 100, 223 P.3d 157, 165 (2010).




                                     12
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


          At trial, neither party requested that the circuit

court instruct the jury on reckless endangering in the second

degree.   Therefore, despite the circuit court’s duty to instruct

on included offenses, any error in failing to do so is still

analyzed under plain error review.        See Miller, 122 Hawaiʻi at

100, 223 P.3d at 165.     We review the circuit court’s failure to

instruct the jury on reckless endangering in the second degree

for plain error because, as there was a rational basis in the

evidence to acquit Manuel of assault in the second degree and

convict him of reckless endangering in the second degree, the

circuit court’s failure to instruct the jury on reckless

endangering in the second degree affected Manuel’s substantial

rights.   Id.

    1.    Reckless endangering in the second degree is an
          included offense of assault in the second degree.

          Manuel argues that reckless endangering in the second

degree is an included offense of assault in the second degree.

Manuel contends that, based on the statutory definitions of

second-degree assault and reckless endangering in the second

degree, “it is impossible to commit assault in the second degree

based on intentionally or knowingly causing bodily injury

without committing reckless endangering in the second degree.”

          HRS § 707-711(1)(d) provides,

                (1) A person commits the offense of assault in the
          second degree if:



                                    13
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


                 . . . .

                 (d)   The person intentionally or knowingly causes
                       bodily injury to another with a dangerous
                       instrument[.]

           HRS § 707-714(1)(a) (2015) provides,

                 (1) A person commits the offense of reckless
           endangering in the second degree if the person:

                 (a)   Engages in conduct that recklessly places
                       another person in danger of death or serious
                       bodily injury[.]

           HRS § 701-109(4) (2015) provides that an offense is

included in another offense when:

           (a) It is established by proof of the same or less than all
           the facts required to establish the commission of the
           offense charged;

           (b) It consists of an attempt to commit the offense charged
           or to commit an offense otherwise included therein; or

           (c) It differs from the offense charged only in the respect
           that a less serious injury or risk of injury to the same
           person, property, or public interest or a different state
           of mind indicating lesser degree of culpability suffices to
           establish its commission.

           “[T]he general rule is that ‘an offense is included if

it is impossible to commit the greater without also committing

the lesser.’”    Friedman, 93 Hawaiʻi at 72, 996 P.2d at 277

(quoting State v. Burdett, 70 Haw. 85, 87-88, 762 P.2d 164, 166

(1988)).   Additionally, in applying HRS § 701-109(4)(a), we have

held that “several factors may be considered in determining

whether an offense is a lesser included offense of another:

(1) the degree of culpability; (2) the legislative statutory

scheme; and (3) the end result.”         Friedman, 93 Hawaiʻi at 72, 996

P.2d at 277 (citing State v. Alston, 75 Haw. 517, 533, 865 P.2d


                                    14
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


157, 166 (1994)).    Based on the general rule, the three factors

enunciated in Alston, and the fact that reckless endangering in

the second degree requires an intermediate degree of culpability

between assault in the second degree and the instructed offense

of assault in the third degree, we hold that reckless

endangering in the second degree, HRS § 707-714(1)(a), is an

included offense of assault in the second degree, HRS § 707-

711(1)(d).

          a.     It is impossible to commit assault in the second
                 degree without also committing reckless
                 endangering in the second degree.

          Under the general rule, second-degree reckless

endangering appears to be an included offense of assault in the

second degree because it is impossible to commit second-degree

assault without also committing reckless endangering in the

second degree.    See Friedman, 93 Hawaiʻi at 72, 996 P.2d at 277.

First, the level of culpability required to commit assault in

the second degree, intentionally or knowingly, subsumes the

level of culpability required to commit reckless endangering in

the second degree, recklessly.       See HRS § 702-208 (2015) (“When

the law provides that recklessness is sufficient to establish an

element of an offense, that element also is established if, with

respect thereto, a person acts intentionally or knowingly.”).

In other words, if a person acts knowingly or intentionally, a

state of mind element that requires recklessness is satisfied.


                                    15
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


Further, based upon the statutory definitions in HRS Chapter

707, one cannot cause bodily injury with a dangerous instrument

(assault in the second degree) without placing that person in

danger of death or serious bodily injury (reckless endangering

in the second degree).      HRS § 707-700 (2015) provides,

            “[d]angerous instrument” means any firearm, whether loaded
            or not, and whether operable or not, or other weapon,
            device, instrument, material, or substance, whether animate
            or inanimate, which in the manner it is used or is intended
            to be used is known to be capable of producing death or
            serious bodily injury.

Therefore, although the statutory definitions of bodily injury7

and serious bodily injury8 are different, the use of a dangerous

instrument necessarily places the victim in danger of death or

serious bodily injury.      Accordingly, reckless endangering in the

second degree is an included offense of assault in the second

degree.

            b.    The Alston factors indicate that reckless
                  endangering in the second degree is an included
                  offense of assault in the second degree.

            The factors set forth in Alston also indicate that

second-degree reckless endangering is an included offense of

assault in the second degree.        First, “[r]egarding the degree of

culpability, the rule is that the lesser included offense cannot


7     HRS § 707-700 provides, “‘[b]odily injury’ means physical pain,
illness, or any impairment of physical condition.”

8     HRS § 707-700 provides, “‘[s]erious bodily injury’ means bodily injury
which creates a substantial risk of death or which causes serious, permanent
disfigurement, or protracted loss or impairment of the function of any bodily
member or organ.”



                                     16
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


have a mental state greater than or different from that which is

required for the charged offense.”        Alston, 75 Haw. at 534, 865

P.2d at 166 (emphasis in original).        The Alston court explained

that “different” means that the mental states intend a different

result, not different levels of culpability.          See id. (holding

that specific intent to cause another’s absence from an official

proceeding is different from intent to cause, or recklessness in

causing, terror.).    In other words, the level of culpability

(i.e., intentionally, knowingly, recklessly, or negligently) of

the lesser offense can be less than that of the greater offense,

but the intended result cannot be different.          Here, the mental

states for both crimes require some level of intent that a

person become injured by the criminal conduct, so the mental

state is not impermissibly different under the Alston factors.

Moreover, the level of culpability for reckless endangering in

the second degree, recklessness, is less than the level of

culpability required for assault in the second degree,

intentional or knowing.     HRS § 702-208 cmt.       Therefore, second-

degree reckless endangering does not have a mental state that is

greater than or different from second-degree assault.

          Second, “[t]he legislative statutory scheme of both

the greater and lesser offense should reflect a legislative

intent to protect similar societal interests.”          Friedman, 93

Hawaiʻi at 72, 996 P.2d at 277.       The classification of two crimes


                                    17
       ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


under different penal chapters indicates the legislature’s

intent to protect different societal interests and that one

crime would not be the lesser-included of the other.               Burdett,

70 Haw. at 89, 762 P.2d at 167.          While the inclusion of two

crimes in the same penal chapter does not necessarily mean that

one is the lesser-included offense of the other, see State v.

Freeman, 70 Haw. 434, 437, 774 P.2d 888, 890 (1989), it does

indicate that the legislature intended to protect similar

societal interests.        See Burdett, 70 Haw. at 89, 762 P.2d at

167.    Here, the offenses of assault in the second degree and

reckless endangering in the second degree are set forth in the

same penal chapter – HRS Chapter 707 “Offenses Against the

Person.”     The forbidden end results, bodily injury to a person

and placing a person in danger of serious bodily injury or

death, contemplate protecting the same societal interest –

preventing people from physically injuring other people.

Therefore, the legislative statutory scheme for both offenses

reflects an intent to protect similar societal interests.

             Finally, the “lesser included offense should produce

the same end result as the greater charged offense.”               Alston, 75

Haw. at 535, 865 P.2d at 166-67.            This factor weighs in favor of

second-degree reckless endangering being an included offense of

assault in the second degree because both offenses result in a

person being placed in danger of serious bodily injury or death.


                                       18
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


If a person is merely injured with a dangerous instrument

(which, by definition, must be capable of producing death or

serious injury), then the person was placed in danger of death

of serious bodily injury.      In other words, but for some luck,

the dangerous instrument could have - but did not - produce

death or serious bodily injury.       The end result of second-degree

assault, then, is injury plus the accompanying danger of

something worse.    Similarly, the end result of reckless

endangering in the second degree is that a person is placed in

danger of death or serious bodily injury.

          c.     Reckless endangering in the second degree is an
                 included offense because it relies on an
                 intermediate level of culpability between assault
                 in the second and third degrees.

          Additionally, it defies common sense to include

assault in the third degree as an included offense of second-

degree assault while excluding reckless endangering in the

second degree.    The relevant distinction between assault in the

second and third degrees in the circuit court’s jury

instructions is the defendant’s level of culpability.            In order

to convict Manuel for second-degree assault, the jury was

required to find that defendant “intentionally or knowingly

cause[d] bodily injury to another with a dangerous instrument.”

HRS § 707-711(d) (emphasis added).        In order to convict Manuel

for third-degree assault, by contrast, the jury was required to




                                    19
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


find that defendant “negligently cause[d] bodily injury to

another with a dangerous instrument.”        HRS § 707-712(b)

(emphasis added).    Our penal code identifies four tiers of

culpability.   HRS § 702-206 cmt.        In descending order, these

tiers are intentionally, knowingly, recklessly, and negligently.

HRS § 702-208 cmt.    A situation in which a defendant recklessly

caused bodily injury to another with a dangerous instrument is

therefore necessarily an intermediate between assault in the

second and third degrees.      Thus, reckless endangering in the

second degree, an offense in which a defendant recklessly causes

bodily injury to another with a dangerous instrument, must

constitute an included crime of second-degree assault.

          Second-degree reckless endangering is a lesser-

included offense of assault in the second degree.           Under the

general rule, one cannot commit second-degree assault without

also committing reckless endangering in the second degree.

Further, the Alston factors are satisfied because second-degree

reckless endangering has the same mens rea but a lesser degree

of culpability than assault in the second degree, the

legislature intended for the two crimes to protect the same

societal interests, and the two crimes produce the same result.

Lastly, given that second-degree reckless endangering is based

upon an intermediate degree of culpability between assault in

the second and third degrees, reckless endangering in the second


                                    20
       ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


degree must also be considered an included offense of second-

degree assault.       We therefore hold that reckless endangering in

the second degree is an included offense of assault in the

second degree under HRS § 707-711(1)(d).

       2.    There was a rational basis in the evidence to acquit
             Manuel of assault in the second degree and convict him
             of reckless endangering in the second degree.

             Manuel argues that there is a rational basis to

support the second-degree reckless endangering instruction.

Manuel asserts that “[t]here is no question that Manuel wielded

the knife in complete disregard of the risk that his conduct

placed Dison in danger of death or serious bodily injury,” and

that

             based on the evidence that was presented, the jury could
             have acquitted [Manuel] of the charged offense of assault
             in the second degree based on intentionally or knowingly
             causing bodily injury with a dangerous instrument and
             convicted him of the included offense of recklessly
             engaging in conduct that placed Dison in danger of death or
             serious bodily injury.

             We have made clear that “jury instructions on lesser-

included offenses must be given where there is a rational basis

in the evidence for a verdict acquitting the defendant of the

offense charged and convicting the defendant of the included

offense.”      Flores, 131 Hawaiʻi at 51, 314 P.3d at 128.

             Here, there was a rational basis in the evidence to

acquit Manuel of second-degree assault and to convict him of




                                       21
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


reckless endangering in the second degree based on the state of

mind and conduct elements of second-degree reckless endangering.

          First, there was a rational basis for the jury to find

that Manuel acted recklessly.       Notably, Dison’s testimony raises

questions regarding his credibility.        For example, although

Dison spoke with detectives after the incident, he did not tell

the detectives about crucial details such as hearing the knife

blade click into place or that Manuel said “That’s what you

get.”   Additionally, although Dison asserted that he had not

been drinking, at least two officers testified that they smelled

alcohol on Dison.    Moreover, the officers testified that Manuel

appeared to have been drinking on the night of the incident as

well.   Thus, a reasonable juror could have found that Dison’s

testimony was not entirely credible and that Manuel lacked the

requisite intent, i.e., intentionally or knowingly, to commit

second-degree assault.     However, a reasonable juror may still

have determined that an intoxicated Manuel should have

understood the potential risk of serious injury arising from

opening a knife during an altercation.         Accordingly, the jury

could have found that Manuel acted recklessly.

          Second, there was a rational basis for the jury to

find that Manuel’s conduct (stabbing and cutting Dison) placed

Dison in danger of serious bodily injury or death.           Again,

HRS § 707-700 defines “dangerous instrument” as a firearm or a


                                    22
       ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


“weapon, device, instrument, material, or substance . . . ,

which in the manner it is used or is intended to be used is

known to be capable of producing death or serious bodily

injury.”     (Emphasis added.)      The circuit court instructed the

jury on assault in the second and third degrees with a dangerous

instrument.      The use of a dangerous instrument placed Dison in

danger of death or serious injury by definition, because the

statutory definition requires a dangerous instrument to be used

or intended to be used in a way that is capable of causing death

or serious bodily injury.         See HRS § 707-700.      Even setting the

dangerous instrument instruction aside, there was a rational

basis in the evidence for the jury to conclude that Manuel

placed Dison in danger of death or serious bodily injury.

Manuel stabbed Dison in the chest with a three-inch blade.                It

was dark and Manuel may have been intoxicated.             Manuel could

have severed a major blood vessel or punctured a lung, resulting

in Dison’s death or serious bodily injury.            Therefore, there was

a rational basis in the evidence for the jury to find that the

conduct element of reckless endangering in the second degree was

met.

             There was consequently a rational basis in the

evidence to support the state of mind and conduct elements of

second-degree reckless endangering.           Therefore, there was a

rational basis in the evidence to convict Manuel of reckless


                                       23
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


endangering in the second degree, and the circuit court erred

when it failed to instruct the jury accordingly.

                            IV.   CONCLUSION

          We hold that reckless endangering in the second degree

is a lesser-included offense of assault in the second degree.

Because, in this case, there was a rational basis in the

evidence to acquit Manuel of assault in the second degree and to

convict him of reckless endangering in the second degree, the

circuit court erred in failing to instruct the jury on reckless

endangering in the second degree.        Accordingly, we vacate the

ICA’s May 20, 2019, Judgment on Appeal, which affirmed the

circuit court’s May 3, 2018, Judgment of Conviction and Sentence

and remand for a new trial.



William H. Jameson, Jr.                  /s/ Mark E. Recktenwald
for petitioner
                                         /s/ Paula A. Nakayama
Loren J. Thomas
for respondent                           /s/ Sabrina S. McKenna

                                         /s/ Michael D. Wilson




                                    24